             Case 3:19-cv-05960-MJP Document 75 Filed 09/17/20 Page 1 of 4



                                                       THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7
     MARK HOFFMAN, on behalf of himself and all
 8   others similarly situated,
                                                          NO. 3:19-cv-05960-MJP
 9                                 Plaintiff,
                                                          PLAINTIFF’S MOTION FOR
10                                                        DEFAULT AS TO DEFENDANT
            vs.
                                                          TRIANGULAR MEDIA
11                                                        CORPORATION
     HEARING HELP EXPRESS, INC.,
12   TRIANGULAR MEDIA CORP.,
                                                          Note on Motion Calendar: 9/17/20
     LEADCREATIONS.COM, LLC and LEWIS
13   LURIE,
14
                                   Defendants.
15

16

17

18          Plaintiff Mark Hoffman, by and through his attorneys, moves the Court for an Order

19   entering default as to Defendant Triangular Media Corporation for failure to answer in this

20   action. Venue and jurisdiction are proper in this matter.

21          This Motion for Order of Default is brought pursuant to L.R. 55(a) and is based upon

22   the Declaration of Adrienne D. McEntee and upon the files and records herein.

23

24

25

26

27
                                                                    TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR DEFAULT AS TO                                  936 North 34th Street, Suite 300
     DEFENDANT TRIANGULAR MEDIA CORPORATION - 1                            Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                www.terrellmarshall.com
           Case 3:19-cv-05960-MJP Document 75 Filed 09/17/20 Page 2 of 4




 1         RESPECTFULLY SUBMITTED AND DATED this 17th day of September, 2020.

 2                                 TERRELL MARSHALL LAW GROUP PLLC
 3
                                   By: /s/ Adrienne D. McEntee, WSBA #34061
 4                                     Beth E. Terrell, WSBA #26759
                                       Email: bterrell@terrellmarshall.com
 5                                     Jennifer Rust Murray, WSBA #36983
                                       Email: jmurray@terrellmarshall.com
 6
                                       Adrienne D. McEntee, WSBA #34061
 7                                     Email: amcentee@terrellmarshall.com
                                       Benjamin M. Drachler, WSBA #51021
 8                                     Email: bdrachler@terrellmarshall.com
                                       936 North 34th Street, Suite 300
 9                                     Seattle, Washington 98103-8869
10                                     Telephone: (206) 816-6603

11                                     Anthony I. Paronich, Admitted Pro Hac Vice
                                       Email: anthony@paronichlaw.com
12                                     PARONICH LAW, P.C.
                                       350 Lincoln Street, Suite 2400
13
                                       Hingham, Massachusetts 02043
14                                     Telephone: (617) 485-0018
                                       Facsimile: (508) 318-8100
15
                                   Attorneys for Plaintiff and the Proposed Class
16

17

18

19

20

21

22

23

24

25

26

27
                                                            TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR DEFAULT AS TO                          936 North 34th Street, Suite 300
     DEFENDANT TRIANGULAR MEDIA CORPORATION - 2                    Seattle, Washington 98103-8869
                                                                TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                        www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 75 Filed 09/17/20 Page 3 of 4




 1                                     CERTIFICATE OF SERVICE

 2          I, Adrienne D. McEntee, hereby certify that on September 17, 2020, I electronically

 3   filed the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4   notification of such filing to the following:

 5                  David E. Crowe, WSBA #43529
                    Email: dcrowe@vkclaw.com
 6
                    VAN KAMPEN & CROWE PLLC
 7                  1001 Fourth Avenue, Suite 4050
                    Seattle, Washington 98154
 8                  Telephone: (206) 386-7353
                    Facsimile: (206) 405-2825
 9

10                  Ana Tagvoryan, Admitted Pro Hac Vice
                    Email: atagvoryan@blankrome.com
11                  Nicole Bartz Metral, Admitted Pro Hac Vice
                    Email: nbmetral@blankrome.com
12                  BLANK ROME LLP
                    2029 Century Park East, 6th Floor
13                  Los Angeles, California 90067
14                  Telephone: (424) 239-3400
                    Facsimile: (424) 239-3434
15
                    Jeffrey Rosenthal, Admitted Pro Hac Vice
16                  Email: rosenthal-j@blankrome.com
                    BLANK ROME LLP
17                  130 North 18th Street
18                  Philadelphia, Pennsylvania 19103
                    Telephone: (215) 569-5500
19                  Facsimile: (215) 569-5555

20                  Attorneys for Defendant Hearing Help Express, Inc.
21
                    Carl J. Marquardt
22                  Email: carl@cjmpllc.com
                    LAW OFFICE OF CARL J. MARQUARDT, PLLC
23                  1126 34th Avenue, Suite 311
                    Seattle, Washington 98122-5137
24                  Telephone: (206) 388-4498
25

26

27
                                                                  TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR DEFAULT AS TO                                 936 North 34th Street, Suite 300
     DEFENDANT TRIANGULAR MEDIA CORPORATION - 3                           Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                               www.terrellmarshall.com
           Case 3:19-cv-05960-MJP Document 75 Filed 09/17/20 Page 4 of 4



                 Edward Maldonado, Admitted Pro Hac Vice
 1               Email: eam@maldonado-group.com
                 Email: awclerk@maldonado-group.com
 2
                 MALDONADO LAW GROUP
 3               2850 S. Douglas Road, Suite 303
                 Coral Gables, Florida 33134
 4               Telephone: (305) 477-7580
 5               Attorneys for Defendant Lewis Lurie
 6
           DATED this 17th day of September, 2020.
 7
                                        TERRELL MARSHALL LAW GROUP PLLC
 8
                                        By:     /s/ Adrienne D. McEntee, WSBA #34061
 9                                            Adrienne D. McEntee, WSBA #34061
                                              Email: amcentee@terrellmarshall.com
10
                                              936 North 34th Street, Suite 300
11                                            Seattle, Washington 98103
                                              Telephone: (206) 816-6603
12                                            Facsimile: (206) 319-5450
13                                      Attorneys for Plaintiff and the Proposed Class
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                               TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR DEFAULT AS TO                             936 North 34th Street, Suite 300
     DEFENDANT TRIANGULAR MEDIA CORPORATION - 4                       Seattle, Washington 98103-8869
                                                                   TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                           www.terrellmarshall.com
